Case: 1:20-cv-05905 Document #: 14-10 Filed: 10/09/20 Page 1 of 8 PageID #:1869




            EXHIBIT 5
        FILED UNDER SEAL
Case: 1:20-cv-05905 Document #: 14-10 Filed: 10/09/20 Page 2 of 8 PageID #:1870

                                案件列表          案件列表
                                              品牌库 案件代理
                                                   品牌库                 案件代理
                                                                       律所资料
                                           律所资料
                                              商标注册商标注册
                                                     常⻅问题常⻅问题
                                                            其他
                                                                             其他

                 最新！平衡⻋被芝加哥律所代理并⽴案起
                 诉！
                 ⼗⽉ 6, 2020 评论
                   阅读更多 


                 警惕假期可能冻结的⼏⼗个品牌，⻥饵⼀案
                 就起诉了600多个账号！
                 九⽉ 30, 2020 评论
                   阅读更多 


                 简单挂钩，却让⼀⼤批卖家⾯临侵权⻛险！
                 九⽉ 29, 2020 评论
                   阅读更多 


                 紧急！Dyson戴森突袭发案，多个隐藏商标
                 被取证，⻢上冻结！
                 九⽉ 26, 2020 评论
                   阅读更多 
                 油管播放量2000万的厨房神器         拍
Case: 1:20-cv-05905 Document #: 14-10 Filed: 10/09/20 Page 3 of 8 PageID #:1871

                            案件列表 Slap
                                 品牌库 Chop
                                       案件代理
                 拍⼑被代理，紧急排查下架！
                 九⽉ 25, 2020 评论
                                           律所资料          商标注册          常⻅问题
                   阅读更多 
                                                                             其他
                 ⼀颗钉⼦引发的“惨案”！Ultimate Ground
                 Anchor螺旋地钉秘密冻结，已有Shopify卖
                 家中招！
                 九⽉ 24, 2020 评论
                   阅读更多 


                 单词Brandless”⽆商标”竟然也是商标，此
                 坑千万别踩！
                 九⽉ 22, 2020 评论
                   阅读更多 


                 警惕！即将冻结的20多个品牌，预计破千家
                 店铺被告！
                 九⽉ 18, 2020 评论
                   阅读更多 


                   新品牌！威豹乐队 Def Leppard取证
                 GBC
                 已久，突发⾸案！
                 九⽉ 17, 2020 评论
                   阅读更多 
    Case: 1:20-cv-05905 Document #: 14-10 Filed: 10/09/20 Page 4 of 8 PageID #:1872


                        实锤发案！匡威近60案件列表 品牌库 案件代理
                                  个商标展开维权，
                        GBC已经开始⾏动，很快冻结！
                                 律所资料 商标注册 常⻅问题
                        九⽉ 16, 2020 评论
                         阅读更多                                                   其他

                             1    2   3   4   5    …     52   

  输⼊并按回⻋键 …                                                                           




SellerDefense   微信公众号




美国律所案件和解代理
   Case: 1:20-cv-05905 Document #: 14-10 Filed: 10/09/20 Page 5 of 8 PageID #:1873
    群：295380184（已满）
                                                 案件列表          品牌库        案件代理
QQ 1
QQ 2群：672085077（已满）
QQ 3群：866864037（已满）
QQ 6群：613979161（已满）
QQ 8群：781447834（已满）
                                              律所资料          商标注册          常⻅问题
QQ 10群：812058032（已满）
QQ 12群：852478737（已满）                                                            其他
QQ 15群：789733094
微信：dearzhi2019
微信公众号：SellerDefense



律所代理品牌
GBC  代理品牌⼤全
Keith代理品牌⼤全
EPS代理品牌⼤全
David代理品牌⼤全




实⽤链接
跨境卖家如何降低侵权被诉⻛险
速卖通知识产权专区
敦煌⽹知识产权专区
Ebay VERO
如何检索⼀个美国商标
如何检索⼀个中国商标
诉讼和解的基本知识



近期⽂章
最新！平衡⻋被芝加哥律所代理并⽴案起诉！
警惕假期可能冻结的⼏⼗个品牌，⻥饵⼀案就起诉了600多个账号！
   Case: 1:20-cv-05905 Document #: 14-10 Filed: 10/09/20 Page 6 of 8 PageID #:1874
简单挂钩，却让⼀⼤批卖家⾯临侵权⻛险！
紧急！Dyson戴森突袭发案，多个隐藏商标被取证，⻢上冻结！案件列表                             品牌库        案件代理
油管播放量2000万的厨房神器Slap Chop拍拍⼑被代理，紧急排查下架！
                                              律所资料          商标注册          常⻅问题
                                                                                其他
近期评论
admin 发表在《侵权预警！新产品已被GBC购买，建议赶紧下架！》
Desislava发表在《侵权预警！新产品已被GBC购买，建议赶紧下架！》

admin发表在《匿名案突然冻结！果然是国内⽔上⽤品Bestway，⼩⼼专利！》

Sameh Talhamy发表在《匿名案突然冻结！果然是国内⽔上⽤品Bestway，⼩⼼专利！》

admin发表在《GBC钓⻥产品图⽂汇总（第⼆⼗⼀期）》




⽂章归档
2020年⼗⽉
2020年九⽉

2020年⼋⽉

2020年七⽉

2020年六⽉

2020年五⽉

2020年四⽉

2020年三⽉

2020年⼆⽉

2020年⼀⽉

2019年⼗⼆⽉

2019年⼗⼀⽉

2019年⼗⽉
   Case: 1:20-cv-05905 Document #: 14-10 Filed: 10/09/20 Page 7 of 8 PageID #:1875
    年九⽉
                                                 案件列表          品牌库        案件代理
2019

2019年⼋⽉

2019年七⽉
                                              律所资料          商标注册          常⻅问题
2019年六⽉

2019年五⽉
                                                                                其他
2019年四⽉

2019年三⽉

2019年⼆⽉

2019年⼀⽉

2018年⼗⼆⽉

2018年⼗⼀⽉

2018年⼗⽉

2018年九⽉

2018年⼋⽉

2018年七⽉

2018年六⽉

2018年五⽉

2018年四⽉

2018年三⽉

2018年⼆⽉

2018年⼀⽉

2017年⼗⼆⽉

2017年⼗⼀⽉

2017年⼗⽉

2017年九⽉

2017年六⽉

2017年五⽉
   Case: 1:20-cv-05905 Document #: 14-10 Filed: 10/09/20 Page 8 of 8 PageID #:1876

                                                   案件列表        品牌库        案件代理
分类⽬录
Baker                                            律所资料       商标注册          常⻅问题
David

EPS                                                                             其他
FERENCE

GBC

GulbransenLaw

HSP

Johnson&Pham LLP

Keener

KEITH

LOEB

SMG

SpencePC

Uncategorized

其他律所




                               SellerDefense.cn 2017-2018
                                 沪ICP备13015943号-1
                              沪公⽹安备 31011502012751号
